Citation Nr: 0722658	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dystonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to December 
1971 and from June 1976 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The record raises the issue of entitlement to service 
connection for anxiety.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

Neither PTSD nor dystonia were demonstrated in-service and 
there is no medical evidence establishing a link between 
either PTSD or dystonia and the veteran's periods of active 
service. 


CONCLUSION OF LAW

Neither PTSD nor dystonia were incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a January 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA 
informed the appellant of the evidence that could be 
submitted to verify his claim of a personal assault.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated in June 2006.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Criteria

The veteran contends that PTSD and dystonia are related to an 
assault which occurred during his military service. The 
appellant requests that he be afforded the benefit of the 
doubt.

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own medical determinations and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.



Background

The veteran was involved in an altercation in December 1969.  
He suffered multiple contusions in the facial area and right 
ear, and lacerations on the right eye and ear.  He was 
treated with an icepack and returned to duty.  

The service medical records are silent as to any complaints, 
treatment, or clinical findings pertaining to either PTSD or 
dystonia during service.  The October 1971 and January 1979 
separation examinations revealed normal findings and the 
reports are silent for to any complaints, findings or 
diagnoses pertaining to either PTSD or dystonia.

VAMC clinical treatment records in December 2002 reveal that 
the veteran was diagnosed with cervical dystonia after being 
seen with complaints of sudden jerky movements of his head 
and lumbosacral area as well as tingling of his legs.

In May 2003 the veteran filed a claim for PTSD and dystonia 
diagnosed in December 2002 which allegedly were symptomatic 
as early as the mid 1970's as a result of a head injury in 
service.

A May 2003 VA neurology report notes a history of involuntary 
movements which began when the appellant was in his 30's.  An 
opinion addressing the etiology of these symptoms was not 
provided.

July 2003 VAMC clinical treatment records note that the 
veteran thought he incurred PTSD and Tourette's syndrome as a 
result of an assault onboard ship.  The appellant reported 
that he had almost no recall of the event but he did endorse 
some symptoms of PTSD.

July 2004 VAMC clinical treatment records contain diagnoses 
of an adjustment disorder with mixed anxiety, and Tourette's 
syndrome.

At a May 2005 VA neurological and mental disorders 
examination the claims file and medical records were 
reviewed. The neurological examiner noted treating the 
veteran since 2003.  He was first seen complaining of 
involuntary shrieking sounds and jerky movements of his neck.  
He underwent neurodiagnostic studies including an MRI which 
was within normal limits aside from showing possible ischemic 
microvascular disease.  The service medical records confirmed 
that he was seen in December 1969 for facial injuries as a 
result of being struck in the face by another serviceman.  At 
that time he had multiple contusions in the facial area and 
right ear, lateral to the right eye and ear.  The wounds were 
cleaned and an ice pack was applied.  There was no reference 
to any neurological injuries in the records.  The examiner 
noted the veteran was currently treated with Klonopin which 
improved his symptoms although the symptoms worsened with 
poor sleep and stress.  

The examiner summarized that there was no documented evidence 
of neurological problems at the time of the fight in service.  
Three or four years later the veteran apparently began 
developing symptoms diagnosed as consistent with Tourette's 
syndrome.  He opined that:

It is not possible to ascribe his head 
and neck movements and symptoms of 
Tourette's syndrome to this episode of 
head injury since Tourette's is generally 
observed as an inherited or generic 
disorder and there are many other 
individuals who have suffered from head 
injury who do not have Tourette's 
syndrome as a consequence. Thus, the 
relationship between [the veteran's] 
neurological condition and the head 
injury in 1969 remains uncertain.

The mental disorders examiner noted that while the veteran 
reported an onboard assault, he noted that he, "pretty much 
blocked it out," (memory and thoughts of the assault) until 
several years ago during a counseling session at the Vet 
Center.  The examiner noted that there was no diagnosis of 
PTSD in the medical records although in an October 2003 
psychiatric evaluation the veteran told the examiner that he 
had been told that he had PTSD. The examiner found that the 
veteran did not suffer from PTSD.  He instead diagnosed the 
veteran with an anxiety disorder.  The veteran was noted to 
be depressed due to his tic disorder.

Analysis

There is no competent evidence linking either PTSD or 
dystonia to service.  Indeed, dystonia was not clinically 
demonstrated prior to 2002, and records do not show a 
diagnosis of PTSD.  At best, the evidence shows a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of dystonia.  Given 
the length of time between the veteran's separation from 
active duty and the pertinent diagnoses the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.) As noted regarding a diagnosis or treatment for 
PTSD, the records are entirely silent. 

The only evidence in support of the veteran's claim are his 
contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disabilities.  
Where, as here, a medical opinion is required to provide a 
link between the disorders and his period of service, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  Espiritu.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for PTSD and dystonia. In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for PTSD is denied 

Entitlement to service connection for dystonia is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


